Citation Nr: 1017296	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  06-35 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for service-connected posttraumatic stress disorder (PTSD).  



REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 RO rating decision that 
granted service connection for PTSD and assigned an initial 
rating of 30 percent, effective on August 26, 2005.  

Of preliminary importance, because the claim for a higher 
rating involves a request for a higher rating following the 
grant of service connection, the Board has characterized the 
claim in light of the distinction noted in Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.  

2.  For the period of the appeal, the service-connected PTSD 
is shown to have been productive of a disability picture that 
more nearly approximates that of occupational and social 
impairment with reduced reliability and productivity and 
difficulty in establishing and maintaining effective work and 
social relationships.  


CONCLUSION OF LAW

The criteria for the assignment of a rating of 50 percent, 
and no higher, for the service-connected PTSD have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 
(DC) 9411 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009).  

In Pelegrini, the Court held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate such a claim: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In Vazquez-Flores, the Court further indicated that 
consideration was warranted for whether there existed 
subsequent VA action that served to render any pre- 
adjudicatory notice error non-prejudicial.  

In a September 4, 2009 decision, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) vacated the 
Court's decision in Vazquez-Flores and held that, in 
accordance with its decision in Paralyzed Veterans of Am. V. 
Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), 
and Wilson v. Mansfield, VA Form 7-506, Notice of 
Authorization of Training and Subsistence Allowance, F.3d 
1055 (Fed. Cir. 2007), such specificity in notice as the 
Court had required was not necessary.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  

Specifically, the Federal Circuit held that Wilson and 
Paralyzed Veterans eliminated the requirement for VA to 
provide veteran-specific notice, without altering the 
requirement that the notice be claim-specific.  Id.  Hence, 
in light of the Federal Circuit's decision in Vazquez-Flores, 
VA need only provide adequate generic notice in compliance 
with section 5103 (a).  

In the present case, in letters dated in October 2005, May 
2008, and October 2008, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the Veteran and the types of 
evidence that will be obtained by VA.  

The May 2008 and October 2008 notice letters addressed how 
disability evaluations and effective dates are assigned, and 
the type of evidence which impacts those determinations.  

Additionally, these letters addressed aspects of the notice 
requirements of Vazquez-Flores, and contained examples of 
types of medical and lay evidence that are relevant to 
establishing entitlement to increased compensation.  As 
noted, the claim was last adjudicated, via an SSOC, in 
February 2010.  

There was a timing deficiency with the May 2008 and October 
2008 notice letters, with respect to the notice requirements 
under Dingess and Vazquez-Flores because they were provided 
after the initial rating action.  Mayfield v. Nicholson.

The timing deficiency was remedied by the fact that the 
Veteran's claim was readjudicated by the RO in the February 
2010 SSOC after proper VCAA notice was provided and after the 
Veteran had an opportunity to respond.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).  The Board concludes that 
the duty to notify has been met.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, VA and private treatment records, Social 
Security Administration (SSA) records, and VA examination 
reports.  

Also of record and considered in connection with the appeal 
are written statements submitted by the Veteran and his 
representative on his behalf.  

As discussed, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  

Thus, the Veteran has been provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any defect in the sequence of events or content of the 
notice is not shown to have any effect on the case or to 
cause injury to the Veteran.  

Therefore, to the extent that the action taken hereinbelow is 
favorable to the Veteran, any such defect is harmless.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  


General Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is or 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where the question for 
consideration is the propriety of the initial rating 
assigned, evaluation of the medical evidence since the 
effective date of the grant of service connection to consider 
of the appropriateness of "staged rating" (i.e., assignment 
of different ratings for distinct periods of time, based on 
the facts found), are both required.  See Fenderson, 12 Vet. 
App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007).  


Specific Legal Criteria

The service-connected PTSD currently is evaluated as 30 
percent disabling under 38 C.F.R. § 4.130, DC 9411 (2009).  
This diagnostic code provides:

100%	Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance or minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name;  

70%	Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships;  

50%	Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships;  

30%	Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often) chronic impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

38 C.F.R. § 4.130, DC 9411, 9440 (2009).  

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  


Standard of Review

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the Veteran.  38 C.F.R. § 4.3.  


Analysis

The Veteran contends that he is entitled to a higher initial 
evaluation for his PTSD.  

He essentially claims that this disability is more severe 
than is contemplated by a 30 percent rating due to symptoms 
of chronic severe panic attacks, obsessive behaviors, memory 
loss, concentration disturbance, and increased irritability.  
These assertions are supported by various written statements 
submitted by the Veteran and his representative, 
corroborating his reported symptomatology.  

The VA and private treatment records, to include SSA records, 
dated from October 1993 to March 2009, show symptoms 
characterized as severe, to include chronic severe panic 
attacks, mood swings, racing thoughts, concentration 
disturbances, restless sleep, memory loss, irritability, 
generalized persistent anxiety, obsessive behaviors, trouble 
spelling and writing, vigilance and scanning, social anxiety 
disorder, and assigned GAF scores ranging from 50 to 60.  

In conjunction with the current appeal, the Veteran underwent 
a VA PTSD examination in November 2005, during which he 
reported a post-service employment history of working as a 
cabinetmaker from 1970 to 1975, working as a self-employed 
construction worker from 1975 to 1980, and working as a ship 
fitter from 1980 to the present.  When retired, he planned on 
continuing to work at odd jobs because he liked to be "on 
the go."  The examiner noted a psychiatric history of 
treatment for a panic disorder beginning in the late 1980's.  

The Veteran complained of experiencing claustrophobia that 
led to dizziness and panic attacks that led to a state of 
constant agitation for which he had checked himself into a 
hospital on two occasions because he thought he was having a 
heart attack.  He reported spending most of his day working 
full time, and when at home, he worked around the house.  

The Veteran denied any problems in sitting, walking, doing 
housework, driving, shopping or cooking.  He listed his 
interests and hobbies as coaching a baseball team, bowling 
and working on his house.  He was reportedly close to his 
son, three grand children and wife, but denied having any 
close friends.  

The Veteran denied experiencing any problems with authority 
figures, was friendly with one of his neighbors, belonged to 
a bowling team, and, as noted, coached a baseball team.  He 
denied experiencing any problems with completing everyday 
household tasks.  

The mental status examination results reveal that the Veteran 
displayed no evidence of motor retardation, appeared to be 
neatly dressed and groomed, and was not withdrawn or 
agitated, but did have an anxious affect and described his 
mood as melancholy, fearful of being out of control and 
irritable.  He denied any visual, auditory or tactile 
hallucinations, obsessive or compulsive behaviors, suicidal 
or homicidal ideation, history of suicidal or assaultive 
behaviors, feelings of  inadequacy, worthlessness or 
hopelessness, or symptoms of mania or tearfulness.  He was 
noted to be oriented times four.  

The examiner observed that there was no evidence of altered 
levels of consciousness or impaired concentration.  The 
Veteran described daily panic attacks, both with and without 
medications, although the intensity of the attacks had 
diminished with medication.  

The Veteran was diagnosed with PTSD, panic disorder with 
agoraphobia, and alcohol dependence in early remission, and 
was assigned a GAF score of 60.  The examiner opined that the 
PTSD and psychiatric symptoms appeared to have no negative 
impact on his ability to obtain and maintain physical or 
sedentary employment and caused minimal interference with his 
social functioning.  

Most recently, the Veteran underwent a second VA PTSD 
examination in September 2009.  Here, he stated that, if it 
were not for his wife, he would probably be homeless and 
added that he had a limited social life with only one friend 
in the area.  

On psychiatric examination, the Veteran appeared clean, 
neatly groomed, and appropriately dressed.  The examiner 
observed psychomotor activity and speech were unremarkable 
and spontaneous; memory was normal; affect was blunted; 
orientation to person, time and place, thought process and 
thought content were unremarkable; no delusions or 
hallucinations were present; behavior was appropriate; and 
judgment was intact.  

The examiner did note obsessive behavior although the Veteran 
denied it, daily panic attacks that last about 30 minutes for 
which he takes Xanax, and suicidal thoughts without intent.  

The Veteran denied homicidal thoughts, impaired impulse 
control or episodes of violence.  Further, the examiner 
indicated that the Veteran was able to maintain minimum 
personal hygiene and had no problems with the activities of 
daily living.  

In particular, the examiner noted that the Veteran exhibited 
PTSD-specific behavior such as re-experiencing, avoidance 
behavior, markedly diminished interest and participation in 
significant activities, detachment or estrangement from 
others, irritability, social isolation, difficulty 
concentrating, hypervigilance, and exaggerated startle 
response, and characterized the Veteran's disability as 
chronic, ranging from moderate to severe.  

The examiner opined that the Veteran did not suffer from 
total occupational and social impairment due to his PTSD, but 
did note reduced reliability and productivity due to his 
PTSD.  

In light of the medical evidence, the Board finds that the 
service-connected PTSD symptoms are shown to be approaching 
or even meeting the schedular criteria (DC 9411) for a 50 
percent rating during the course of this appeal.  38 C.F.R. § 
4.130.  

On this record, the Board finds that the service-connected 
PTSD currently is productive of a disability picture that 
more closely approximates that of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect, panic attacks more than 
once a week, impairment of short- and long-term memory, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  

When evaluating mental health disorders, the factors listed 
in the rating criteria are simply examples of the type and 
degree of symptoms, or their effects, that would justify a 
particular rating; analysis should not be limited solely to 
whether a Veteran exhibited the symptoms listed in the rating 
scheme.  Rather, the determination should be based on all of 
a veteran's symptoms affecting his level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442-43 (2002).  

On this record, the Board finds the service-connected PTSD as 
being more moderately than severely disabling, acknowledging 
that he has been treated for some panic attacks, 
irritability, racing thoughts and memory loss for the period 
of the appeal.  Hence, a rating of 50 percent, but no more 
for the service-connected PTSD is warranted.  

Notably, the Veteran, on the whole, has not exhibited 
symptoms of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood and an inability to 
establish and maintain effective relationships.  

Finally, the Board has considered whether "staged" ratings 
are appropriate.  See Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
record, however, does not support assigning different 
percentage disability ratings for the disability on appeal 
during the period in question.  


ORDER

An increased initial rating of 50 percent, but not higher for 
the service-connected PTSD is granted, subject to the law and 
regulations governing the award of monetary benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


